regarding the decision to enter a• guilty plea, a petitioner must
                demonstrate a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004).
                            Appellant claimed that his trial counsel promised him that he
                would receive two concurrent terms of 12 to 48 months and that trial
                counsel should have objected when he received 2 consecutive terms of 19
                to 48 months Appellant failed to demonstrate that he was prejudiced. In
                exchange for his guilty plea to one count of carrying a concealed firearm
                and one count of possession of a stolen vehicle, the State retained the right
                to argue but agreed not to oppose concurrent time between the counts.
                The written guilty plea agreement informed appellant of the potential
                sentences and the fact that sentencing was strictly within the district
                court's discretion. Appellant was further personally canvassed about the
                potential sentences and the fact that sentencing was within the district
                court's discretion. In entering his plea, appellant acknowledged that he
                was not promised a particular sentence by anyone. Appellant's mere
                subjective belief regarding sentencing was insufficient to invalidate his
                decision to enter a guilty plea. Rouse v. State, 91 Nev. 677, 679, 541 P.2d




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 643, 644 (1975). Therefore, we conclude that the district court did not err
                 in denying this claim. 2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                          /4cAa Z..431.1         ,




                                                    Hardesty


                                                   r—D-t      LAP-k. 1/4-C           J.
                                                    Douglas


                                                              cksLayr                J.
                                                    Cherry



                 cc: Hon. Abbi Silver, District Judge
                      Darrion Headd
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       2To the extent that appellant claimed that the State breached the
                 plea agreement, this claim fell outside the scope of claims permissible in a
                 post-conviction petition for a writ of habeas corpus challenging a judgment
                 of conviction based upon a guilty plea. NRS 34.810(1)(a).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e